Citation Nr: 1404062	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  06-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal with one star, and the Combat Action Ribbon.  He died in May 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.

In November 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development.  Thereafter, the Board issued a decision denying the appellant's claim for service connection for the cause of the Veteran's death in May 2011.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a July 2012 memorandum decision vacating and remanding the Board's May 2011 decision denying service connection for the cause of the Veteran's death.     

In January 2013, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.

In a waiver from the Veteran's representative, Disabled American Veterans (DAV), dated in November 2013, the DAV stated that they did not have any additional evidence to submit that was pertinent to the appellant's claim.  Thus, the DAV requested that the appellant's case be immediately forwarded to the Board.  The DAV stated that if additional evidence was submitted at a later time, they waived initial RO consideration.  See 38 C.F.R. § 20.1304 (c )(2013).  In January 2014, the Board received private treatment records from Brigham and Women's Hospital.  Given that the DAV had waived initial RO consideration of any additional evidence submitted to the Board after November 2013, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran died in May 2005, from an upper gastrointestinal bleed, due to or as consequence of sepsis, due to or as a consequence of metastatic colon carcinoma (MCC).

2.  MCC did not have its onset during service and was not otherwise related to any incident of service, including as a result of exposure to Agent Orange (AO).

3.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; and for residuals of gunshot wounds, in the right calf and the left calf, each rated as 10 percent disabling.  The Veteran was also in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from December 11, 2002.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letters dated in August 2005, February 2008, and March 2010.  However, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The appellant was provided with such notice in March 2010.  

The Board observes that, in the present case, complete notice was also not issued prior to the adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the appellant and subsequently readjudicating her claim in February 2011 and October 2013 supplemental statements of the case (SSOC's).  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.    

The Board notes substantial compliance with the remand directives in its previous remand in January 2013, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's remand, the RO received outpatient treatment records from the VA Medical Center (VAMC) in Boston, dated in July 2002.  The RO also received private treatment records from St. Elizabeth's Medical Center, dated from February 2001 to May 2003.  In addition, the Board received private treatment records from Brigham and Women's Hospital, dated from January 2004 to May 2005.  The RO further contacted a Dr. P.F. for the Veteran's treatment records.  However, Dr. F.'s office notified the RO that they did not have any records pertaining to the Veteran.  The Board also notes that in June 2013, the RO obtained an opinion from a VA examiner regarding whether it was at least as likely as not (50 percent or greater probability) that the Veteran's metastic colon carcinoma had its clinical onset during service or was related to any in-service disease, event, or injury, to include Agent Orange exposure.  Thus, the Board finds that the RO has complied with the instructions from the Board's January 2013 remand.  

The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

II. Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in May 2005, and according to his death certificate, which was certified by J. F., M.D., he died of upper gastrointestinal bleed, due to or as consequence of sepsis, due to or as a consequence MCC.  The appellant claims that the Veteran's death was caused by AO exposure during his service in Vietnam.  At the time of his death, the Veteran was service connected for PTSD and residuals of gunshot wounds to both the left calf and the right calf.

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (2013).  Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, as discussed below, because there is no competent evidence showing that the Veteran's MCC was manifest to a degree of 10 percent or more during the first year following separation from service in 1969, service connection on a presumptive basis is not warranted in this case.

Where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, service connection may be established on a legal "presumption based on herbicide exposure."  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Such a Veteran is presumed to have been exposed to herbicide agent (i.e., AO) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).

The Veteran's active service from March 1966 to June 1969 included service in the Republic of Vietnam, and there is no affirmative evidence in his claims file indicating that he was not exposed to herbicide agents.  Therefore, he is presumed to have been exposed to such agents.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013). Accordingly, he is entitled to the presumption of service connection based on exposure to herbicides used in Vietnam where VA has found a positive association between the condition and exposure.

Under 38 C.F.R. § 3.309(e), VA has determined that a positive association exists between exposure to herbicides, including AO, and the subsequent development of the following conditions: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Moreover, VA has specifically determined that colorectal cancer (including small intestine and anus) is not associated with exposure to herbicide agent.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).  Accordingly, the appellant is not entitled to the presumption of service connection based on exposure to herbicides under 38 C.F.R. § 3.307(a), and must instead establish that the Veteran's MCC had its onset during service or is related to an in-service disease, event, or injury.

The Veteran's service treatment records do not show, nor does the appellant contend, that the Veteran was treated for, or diagnosed with, MCC during service. There is no evidence of the presence of MCC during the first post-service year.  A September 2003 statement from J. M., M.D., indicates that the Veteran had a history of metastatic colon cancer and that he was at the time under Dr. M.'s care. The Veteran's certificate of death indicates that this condition resulted in his death in 2005.  Thus, the evidence of record shows that the onset of the Veteran's MCC was in 2003, over 34 years after the Veteran's discharge.   

In this case, the appellant contends that the Veteran's fatal MCC was the result of AO exposure.  Thus, in June 2013, the RO obtained a VA opinion regarding the pertinent question of whether the Veteran's fatal MCC was related to his in-service AO exposure.  In the VA medical opinion, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that the Veteran's service treatment records were negative for any complaints or findings of bowel problems.  In addition, the evidence of record was negative for any evidence showing that the Veteran had any bowel issues within one year of his discharge.  In 2001, the Veteran was hospitalized and treated for diverticular abscess.  In 2003, he underwent a laparotomy and right colectomy with ileostomy and fistula.  The pathology was reported to show colon cancer.  The examiner recognized the 
contention that there were some medical studies that showed some possible linkage of colon cancer to AO exposure.  According to the examiner, there were also numerous studies that showed no conclusive link of gastrointestinal (GI) tract cancers and AO exposure.  The examiner quoted the following from the American Cancer Society:   

Cancers of the GI system - esophagus, stomach, liver, pancreas, colon, and rectum - have been extensively studied in Vietnam veterans, groups with herbicide exposure in the workplace, and people exposed to dioxins.  Most of these studies have not found a link between these exposures and GI cancer. . . Inadequate/insufficient evidence to determine whether an association exists.  

The examiner also noted that the Veteran had an over 20-year history of employment as a steel worker.

In regard to the pertinent question of whether any in-service event or exposure was at least as likely as not (greater than 50 percent) linked to the Veteran's colon cancer, the VA examiner stated that although there were some medical studies that showed linkage, none of those were conclusive enough to rise to the greater than 50 percent level.  According to the examiner, he noted that the Veteran was a steel worker because there were some studies that linked acid mist exposure and asbestosis exposure to increased risk of mesothelioma and stomach cancers in Korea and possibly other GI cancers.  That was not meant to say that that exposure could be directly linked to the Veteran's cancer either, but merely as evidence that there were other possible environmental exposures that the Veteran may have had.  Other risk factors for colon cancer were unknown from the Veteran's medical records, i.e., dietary habits and family history of colon cancer.  In summation, there were no in-service complaints of bowel problems/symptoms, and there were no conclusive studies linking AO to colon cancer.  Thus, the examiner opined that based on the available medical records and current knowledge base of medical community, that it was less likely than not that any in-service event or exposure could be materially linked to the Veteran's colon cancer and death due to colon cancer.        

The Board finds that the June 2013 VA opinion constitutes highly probative evidence against the appellant's claim.  The examiner provided findings in sufficient detail and provided a rationale for his findings.   The Board notes that there is no medical evidence to the contrary of the June 2013 VA opinion.  

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that the Veteran's cause of death was related to his service, specifically, in-service AO exposure that caused him to develop colon cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran's in-service AO exposure caused or contributed to his death, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran's death was caused or contributed to by his service.

The appellant is certainly competent to testify as to symptoms such as observing the Veteran experiencing GI symptoms soon after returning from Vietnam.  See VA Form 21-4138, Statement in Support of Claim, dated in March 2008; see also Jandreau, supra.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  The appellant is not competent in this instance to opine that the Veteran's in-service AO exposure caused him to develop his fatal colon cancer because that is a complex medical question that requires medical expertise and training.  Here, the appellant has no such training or credentials.  Absent such credentials, the appellant is unable to provide a competent opinion as to medical causation of the Veteran's death.  See 38 C.F.R. § 1.59(a)(2).  As a consequence, her lay opinion would be of no more than minimal probative value, even if found credible, and is very substantially outweighed by the June 2013 opinion from the VA examiner because the examiner is a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.

For the reasons and bases provided above, the Board finds that the preponderance of the competent evidence shows that the Veteran's MCC was not due to his military service, including exposure to AO.  Moreover, the Board notes that no contention has been made and no evidence of records suggests that any of the Veteran's service-connected disabilities, to include his PTSD and gunshot wound residuals, contributed in any way to his death.  Accordingly, the preponderance of the evidence in this case is against the appellant's claim for service connection for the Veteran's cause of death.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  Accordingly, the appellant's claim for service connection for the Veteran's cause of death is denied.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


